Citation Nr: 0821832	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  02-14 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for cardiovascular 
disability, not including palpitations and premature 
ventricular contractions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to May 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in June 2002 and April 2003.  In June 
2002, the RO determined that, in pertinent part, new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for cardiovascular 
disability, to include palpitations, tachycardia and coronary 
artery disease (CAD).  In April 2003, the RO denied service 
connection for bilateral hearing loss and PTSD.

The veteran participated in a decision review officer hearing 
in June 2003.  He subsequently participated in a Board video 
conference hearing with the undersigned Acting Veterans Law 
Judge in November 2004, who was designated by the Chairman to 
conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) (West 
2002 & Supp. 2007) and who participated in this decision.  
Transcripts of these proceedings have been associated with 
the veteran's claims file.

In November 2005, the Board determined that new and material 
evidence had been received sufficient to reopen a claim of 
entitlement to service connection for cardiovascular 
disability.  After reopening this claim, the Board remanded 
all of the veteran's claims for additional evidentiary 
development.

During the pendency of this appeal, in October 2007, the RO 
granted service connection for heart palpitations and 
premature ventricular contractions as well as for depression.
The Board notes that in a June 2007 statement, the veteran 
raised a new claim of entitlement to service connection for 
prostate cancer, to include as secondary to Agent Orange 
exposure.  This claim is REFERRED back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran did not participate in combat.

2.  The veteran's current bilateral sensorineural hearing 
loss is not the result of a disease or injury in service.

3.  The veteran does not have a diagnosis of PTSD that meets 
the requirements set forth in the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV), as required by law.

4.  The preponderance of the evidence is against a finding 
that the veteran's cardiovascular disability, not including 
palpitations and premature ventricular contractions, is the 
result of a disease or injury in service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service and sensorineural hearing loss may not be 
presumed to be related thereto.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.304(f) (2007).

3.  Cardiovascular disability, not including palpitations and 
premature ventricular contractions, was not incurred in or 
aggravated by active military service and may not be presumed 
to be related thereto.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007).
Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

Prior to and following the initial adjudication of the 
veteran's claims, letters dated in April 2002, September 
2002, March 2006 and July 2007 fully satisfied the duty to 
notify provisions for the first three elements.  See 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The July 2007 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  This notice letter was followed by 
a subsequent readjudication in October 2007.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that a Statement of the Case (SOC) 
or supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).

Though the veteran was provided with appropriate notice in 
March 2006, the Board has concluded that the preponderance of 
the evidence is against the claims for service connection, 
and any questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service treatment records, VA 
medical records and other government medical records are in 
the file.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  The record also indicates that the 
veteran is receiving Social Security Administration (SSA) 
benefits based on age; however, the duty to obtain records 
only applies to records that are "relevant" to the claim.  
See 38 U.S.C.A. § 5103A(b)(1) (West 2002); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence").  The veteran has not contended that he was 
awarded SSA benefits for his hearing loss, PTSD or 
cardiovascular condition, the disabilities at issue in this 
case.  Moreover, as will be discussed below, the crucial 
question in this case is the relationship between the 
veteran's military service and the three claimed 
disabilities.  Such inquiry is beyond the scope of SSA.  See 
Brock v. Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not 
obligated to obtain records which are not pertinent to the 
issue on appeal].

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.


The veteran was afforded medical examinations in September 
2007 to obtain opinions as to whether his alleged PTSD and 
cardiovascular disability can be directly attributed to 
service.  Further examination or opinion is not needed on 
these claims because, at a minimum, there is no persuasive 
and competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail below.

The Board concludes an examination is not needed with regard 
to bilateral hearing loss because the only evidence 
indicating the veteran "suffered an event, injury or disease 
in service" is his own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  
The Court has held, in circumstances similar to this, where 
the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide an appellant with a medical nexus opinion.  See 
Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the veteran's claim for bilateral hearing loss 
since it could not provide evidence of a past event.



As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claims

The veteran alleges that he currently suffers from bilateral 
hearing loss, PTSD and cardiovascular disability that are the 
result of his time in military service.  In the interest of 
clarity, the Board will address each claim separately.

Initially, the Board notes that service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
See 38 C.F.R. § 3.303(b) (2007).  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2007).

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss or heart problems become manifest to a degree of 10 
percent or more within 1 year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A.  Bilateral Hearing Loss

The veteran alleges that he currently suffers from 
bilaterally hearing loss due to acoustic trauma he sustained 
during his time in service.  Specifically, the veteran has 
alleged that: he lived in areas significant for exposure to 
high noise levels 
(i.e. Kadena Air Force Base (AFB) in Okinawa); he worked on 
the flight line; and was exposed to the high pitched whine 
produced by electric motors that were part of the air 
conditioning refrigeration chillers he worked on.

VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  See 38 C.F.R. § 
3.385 (2007).  ("[I]mpaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.").  

Here, a November 2003 Otolaryngology Clinic report stated 
that the veteran suffered from "very mild" high frequency 
sensorineural hearing loss in both ears.  With regard to the 
graphs, the Board notes that neither the Board nor the RO may 
interpret graphical representations of audiometric data, 
which is how those results are presented.  See Kelly v. 
Brown, 7 Vet. App. 471 (1995).  The report is therefore 
insufficient to establish that the veteran had a hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  The 
characterization that the veteran had "hearing loss" does not 
equate to hearing loss for VA disability purposes.  Thus, 
element (1) of Hickson has arguably not been met.

Notwithstanding the fact a diagnosis of hearing loss for VA 
purposes has not been established, element (2) of Hickson has 
also not been satisfied.  The veteran's service medical 
records are completely negative for any complaints of hearing 
loss.  Though the veteran has stated that he began to have 
trouble hearing during his time in service, the service 
medical records contain eight physical examinations that 
specifically indicate the veteran's hearing to be 15/15 or 
within normal limits.  See service medical records, September 
1960 through May 1982.  At no point during this time did the 
veteran himself state that he suffered from bilateral hearing 
loss.  Id.  There is also no evidence that the veteran was 
treated for bilateral hearing loss within one year of 
discharge from active military service, which means the 
presumption of service connection may not be afforded to the 
veteran.  Indeed, the first identified complaints of hearing 
loss are not until 2003, which is nearly 20 years post-
service.  The Board notes that it may, and will, consider in 
its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of hearing loss.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999). 

Finally, there is no evidence in the claims file of a medical 
nexus opinion in support of the veteran's claim that his 
bilateral hearing loss is due to acoustic trauma in service.  
The only evidence in support of the veteran's claim is lay 
statements alleging that the veteran's bilateral hearing loss 
is due to service.  The Board acknowledges that the veteran 
is competent to give evidence about what he experienced; for 
example, he is competent to discuss the noise he was exposed 
to in service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  He is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  Thus, element (3) of Hickson has not been 
satisfied.

Though the Board empathizes with the veteran's sincere belief 
that his audiological difficulties are due to his time 
service, the medical evidence of record simply does not 
support this contention.  There is no evidence of hearing 
loss in service, no evidence of hearing loss for VA purposes 
and no current medical nexus.  As the preponderance of the 
evidence is against the veteran's claim, the benefit-of-the-
doubt rule does not apply, and the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
must be denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 
2007).

B.  Post-Traumatic Stress Disorder

The veteran also alleges that he currently suffers from PTSD 
as a result of stressors he experienced during his time in 
service.  Specifically, the veteran alleges that in May 1962, 
while stationed aboard the U.S.S. COGSWELL, he witnessed a 
plane crash near Grande Island in the Philippines.  The 
veteran stated that he went ashore on May 8, 1962 for a day 
of rest and recuperation.  Upon returning to the island dock 
in preparation to return to the COGSWELL, the veteran watched 
as a cargo plane crashed into the water several hundred yards 
from land.  The veteran and other soldiers on the dock 
boarded a landing craft and went immediately to the crash 
site.  The veteran stated that he was the only soldier who 
dove into the water to search for survivors, as the water was 
shark infested.  No survivors were found and the veteran only 
located an empty helmet in his search.  Upon reboarding the 
landing craft, another soldier took the veteran's name and 
told him he would be recommended for an award for his 
bravery.  The veteran stated that he currently suffers from 
survivor's guilt and has difficulty integrating into society 
due to what he witnessed in service.  The veteran also stated 
that the normal stress and strain of military life 
contributed to his PTSD.

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2007).  Although service connection may be established based 
on other in-service stressors, the following provisions apply 
for specified in-service stressors as set forth below.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2007).

Where VA determines that the veteran did not engage in 
combat, his lay testimony, by itself, would not be sufficient 
to establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Those service records that are available must 
support and not contradict his lay testimony concerning the 
non-combat stressors.  See Doran 
v. Brown, 6 Vet. App. 283, 289 (1994).  In this regard, VA 
"is not required to accept doctors' opinions that are based 
upon the appellant's recitation of medical history."  See 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  

In accordance with 38 C.F.R. § 3.304(f) (2007), the veteran 
must first demonstrate that he has been diagnosed with PTSD, 
compliant with the DSM-IV.  The evidence of record does not 
show this requirement has been met.  [The Board notes that 
the veteran has already been awarded service connection for 
depression.]  In June 2004, a VA outpatient treatment note 
indicated that PTSD was a possible diagnosis.  No definitive 
statement to that effect was made.  In September 2007, the 
veteran participated in a VA mental disorders examination.  
The examiner noted that the veteran was dressed and groomed 
to higher than the usual standard with no neglect of personal 
care.  His psychomotor activity was not remarkable and he was 
fully oriented and rational without psychotic symptoms.  The 
veteran's speech was relevant, fluent and well focused.  
There was no impairment of communication though is mood was 
chronically depressed and his affect was constricted in 
range.  His insight was good and judgment functional.  See VA 
mental disorders examination report, September 5, 2007.

The examiner concluded that the examination findings revealed 
a depressive illness.  The evidence did not show that there 
had been any time when some significant degree of depression 
was not present with the veteran.  Feelings of guilt were a 
part of the depression.  These were related to the veteran's 
efforts to rescue a pilot and to his feelings about surviving 
Vietnam while others died.  Thus, his guilt feelings are 
directly related to his time in service.  The findings of the 
examination did not meet the criteria for PTSD or for a major 
depressive episode.  Id.

The only remaining evidence in support of the veteran's claim 
is lay statements alleging that he currently suffers from 
PTSD that is the result of service.  As noted above, the 
veteran is competent to give evidence about what he remembers 
from service and his current symptoms, but he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker; Layno, supra.

There is no other evidence of record establishing a diagnosis 
of PTSD.  As such, the veteran has failed to prove element 
(1) under 38 C.F.R. § 3.304(f) (2007).  In order to be 
considered for service connection, a claimant must first have 
a disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(service connection may not be granted unless a current 
disability exists).  In the absence of diagnosed PTSD, 
service connection may not be granted.  See also Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997). 

For the sake of argument, with respect to 38 C.F.R. § 
3.304(f) element (3), there is no objective evidence to show 
combat participation by the veteran.  Though the veteran is a 
recipient of the National Defense Service Medal, the Vietnam 
Service Medal, the Republic of Vietnam Campaign Medal with 
outstanding unit award with three oak leaf clusters and the 
Republic of Vietnam Gallantry Cross with device, these medals 
are not indicative of combat.  As such, VA contacted the 
United States Army and Joint Services Records Research 
Center, formerly the U.S. Armed Services Center for Unit 
Records Research (CURR) in order to verify the veteran's 
plane crash stressor.  In a response dated in March 2007, 
CURR responded that the veteran was assigned to the U.S.S. 
COGSWELL during the time in question (May 1962).  The U.S.S. 
COGSWELL 1962 Command History indicated that in May 1962, the 
COGSWELL departed Subic Bay to participate in Operation 
Crossbow in the South China Sea.  In route, the ship was 
diverted to a crisis off the coast of Vietnam where it was 
assigned to guard air transports.  On May 18, 1962, the 
COGSWELL detached from its duties in Vietnam and proceeded to 
the U.S. Fleet activities in Yokosuka, Japan.  See CURR 
response, March 26, 2007.

According to the National Archives and Records Administration 
and the Naval Historical Center, command histories, deck 
logs, muster rolls and personnel diaries are the only 
administrative records produced by commissioned Navy ships 
during the Vietnam War that are permanently retained.  These 
records do not normally annotate individuals arriving or 
going to shore.  Deck logs do not normally list passengers by 
name or destinations or aircraft and vessels.  No further 
information was available.  Id.  As such, there is no 
evidence of record to support the veteran's claim that a 
plane crashed or that he participated in a rescue effort.

The evidence does not show a valid diagnosis of PTSD, a 
corroborated stressor or a valid medical nexus.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim for service connection, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  In this case, for the reasons and bases 
discussed above, a reasonable doubt does not exist regarding 
the veteran's claim that he has PTSD that is the result of 
service.  There is not an approximate balance of evidence.  

C.  Cardiovascular Disability

The veteran alleges that due to the heart problems he 
suffered during his time in service, he currently suffers 
from cardiovascular disability, not including palpitations 
and premature ventricular contractions, that is a 
continuation of his cardiac disabilities noted in service.

The Board notes that the veteran has been diagnosed with 
coronary artery disease (CAD), thus satisfying element (1) of 
Hickson.  See VA and Keesler AFB treatment records.  Review 
of the veteran's service medical records establishes that the 
veteran suffered from heart palpitations in June 1967, 
September 1975 and April 1980.  He was initially diagnosed 
with costochondritis (chest wall pain) in January 1973 and 
received subsequent treatment through June 1978.  There is no 
evidence the veteran was treated with medication for his 
heart complaints during his time in service.  Arguably, 
element (2) of Hickson, has been met.  There is no evidence 
of a compensable cardiovascular disability within one year of 
discharge, thus the veteran is not afforded the presumption 
of service connection.

Turning to element (3) of Hickson, medical nexus, though 
there are numerous treatment records evidencing the veteran's 
treatment for cardiovascular difficulties, there is no 
medical evidence in the claims file connecting the veteran's 
currently diagnosed CAD or any other cardiovascular 
disability to service.  [As noted above, the veteran was 
previously awarded service connection for heart palpitations 
and premature ventricular contractions in October 2007.]

The veteran participated in a VA heart examination in 
September 2007 to determine whether any cardiovascular 
disability was due to his time in service.  Upon physical 
examination, the veteran reported frequent vague, anterior 
chest pain, shortness of breath, fatigue and dizziness.  He 
stated that he had not had a heart attack, heart failure or 
rheumatic heart disease.  He had not had coronary artery 
bypass surgery, valvular heart surgery, cardiac transplant or 
angioplasty.  It was noted he underwent cardiac 
catheterization in September 1997 for work up of atypical 
chest pain after treadmill testing showed a questionable 
laboratory determination of metabolic equivalents.  Results 
of the cardiac catheterization at the time showed anteriorly 
left main coronary artery which bifurcated into left anterior 
descending and circumflex.  The left anterior descending had 
a 40 percent stenosis at the ostium.  The left circumflex was 
normal.  The right coronary artery was small but had no 
angiographic evidence of any disease.  See VA heart 
examination report, September 12, 2007.

The veteran was diagnosed with: chest wall pain; premature 
ventricular contractions and occasional palpitations; and 
CAD, mild.  The examiner opined that the CAD was described as 
minimal in 1997 (more than 15 years after leaving service) 
and was not likely the cause or related to his 
costochondritis or asymptomatic premature ventricular 
contractions or his reports of palpitations.  Id.  The only 
evidence of record in support of the veteran's claim is his 
own lay statements.  See Layno; Rucker, supra.  Thus, the 
veteran's claim fails under the requirements of Hickson 
element (3).


Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  In this case, 
for the reasons and bases discussed above, a reasonable doubt 
does not exist regarding the veteran's claim that a current 
cardiovascular disability, not including palpitations and 
premature ventricular contractions, is related to service.  
There is not an approximate balance of evidence.  


ORDER


Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for cardiovascular 
disability, not including palpitations and premature 
ventricular contractions, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


